Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 4-7 have been amended to correct dependency.
Claim 10 has been added, support is found in original claim 4.
Claims 1-10 are currently pending and have been examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuzaki et al. (US 2016/0294017) in view of Kamizori et al. (WO 2014/141875 A1, US 2016/0020494 is used as an English translation).

claims 1 and 3, Ebisuzaki et al. discloses a lithium ion secondary battery, comprising: 
an electrode body comprising a positive electrode, a negative electrode and a separator therebetween which are wound (80, Fig. 3); and 
a nonaqueous electrolyte liquid [0067], 
wherein the negative electrode (60) has a negative electrode composition layer mainly composed of a negative electrode active material provided on at least one surface of a negative electrode current collector (62) [0043], wherein the positive electrode comprises a positive electrode composition layer comprising a metal oxide comprising Li and a metal M except for Li as a positive electrode active material [0039] (such as LiNiO2, LiCoO2) provided on at least one surface of a positive electrode current collector (52),.  
Ebisuzaki discloses the negative electrode is a carbon base active material [0045], the electrolyte comprises carbonates [0067, 0068] but does not disclose the negative active material includes silicon, the electrolyte includes propylene carbonate or that the upper limit voltage in charge is 4.35 V or more.
Kamizori et al. discloses a lithium ion battery and teaches the negative electrode is SiOx (0.05 < x < 1.5) coated with carbon, wherein the mass of the SiOX is contained in a mass range of 2.5-30% of the active material, 10 % and 20% (high than 5%) are exemplified [0047, 0050, 0063, 0125, 0127].  Kamizore further teaches that the by having the SiOx/carbon composite the negative electrode material, it is possible to 
Kamizori et al. further discloses the electrolyte solution comprises a lithium salt dissolved in a solvent containing at least one chain carbonate selected from the group consisting of dimethyl carbonate, diethyl carbonate, and methyl ethyl carbonate, and at least one cyclic carbonate selected from the group consisting of ethylene carbonate and propylene carbonate [0093] and teaches the volume ratio (1:0.5:1.5) (EC, MEC and DEC) [0111].  (the EC can be replaced by PC -0093, thus giving a 33% of the PC in the solvent).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the carbon of Ebisuzaki with the silicon carbon composite because this improve the storage characteristics and is a material with high capacity.
By having each of the claimed composition in the battery, it would be expected that the battery would have an upper limit voltage in charge of 4.35 V or more.
As to claim 4, modified Ebisuzaki et al. discloses the battery as described above but does not explicitly teach at the time when the lithium ion secondary battery is discharged at an discharge current rate of 0.1 C to reach a voltage of 2.0 V, a molar ratio (Li/M) of the Li and the metal M except for the Li contained in the positive electrode active material is 0.8 to 1.05.  
However this limitation is expected or at the very least obvious (given the same test/operation condition)

If it is shown that this characteristic during the specified test/operation condition is not met, any differences would be small, such that obviousness is met. This is because the same battery as claimed has been rendered obvious (including the active materials, including LiCoO2 as an exemplary positive active material (para 0039) and third electrodes), and thus any differences in the molar ratio when a certain discharge method is applied would be small, wherein obviousness is achieved.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corn, of Am. v. Banner. 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch. 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Aller. 220 F.2d 
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)) Also see MPEP §2144.05(1).
As to claim 5, Ebisuzaki et al. teach that the separator comprises a porous layer (I) mainly composed of a thermoplastic resin (resins like polypropylene and polyethylene embodied) (para 0048).
Ebisuzaki et al. do not teach the inclusion of a porous layer (II) mainly composed of fillers having a heat resistant temperature of 150QC or more.

However, Kamizori et al. teach of a separator with a porous layer (I) mainly composed of a thermoplastic resin and a porous layer (II) mainly composed of fillers having a heat resistant temperature of 150QC or more (para 0081-0082). The motivation for including a porous layer (II) mainly composed of fillers having a heat resistant temperature of 150QC or more (with a porous layer (I) mainly composed of a thermoplastic resin) is to prevent a short circuit if the internal temperature of the cell has risen by preventing heat shrinkage of the separator (para 0084). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed 

As to claim 6, Ebisuzaki et al. discloses. the lithium ion secondary battery further comprises a third electrode (10) to insert Li ions into the negative electrode, wherein the third electrode is disposed at least at an end face of the electrode body stacked (flat surface 82, end face 84a, 84b)) such that the third electrode is electrically conductive with the negative electrode (figure 1, [0056]).  
As to claim 7, modified Ebisuzaki discloses the negative electrode has been made of the negative electrode composition layer including the negative electrode active material not including Li (silicon oxide), the negative electrode composition layer being doped with Li ions having a third electrode (third electrode – [0056-0057]).  
As to claim 8, modified Ebisuzaki discloses a method for producing the lithium ion secondary battery according to claim 6, comprising: using the third electrode having a Li supply source; and electrically connecting the third electrode with the negative electrode to insert Li ions into the negative electrode [0056-0057].  
As to claim 9. modified Ebisuzaki discloses method for producing the lithium ion secondary battery according to claim 7, comprising: providing the negative electrode having the negative electrode composition layer comprising 5Application No. Not Yet AssignedDocket No. P181297US00a material not including Li and a binder [0044]; doping the negative electrode composition layer with Li ions; and .  

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ebisuzaki et al. (US 2016/0294017) in view of Kamizori et al. (WO 2014/141875 A1, US 2016/0020494 is used as an English translation) as applied to claims 1 and 3-9 above, and further in view of Trevey et al. (US 2012/0301778 A1).
As to claim 2, modified Ebisuzaki discloses the positive electrode comprises a positive electrode material wherein the positive electrode active material contained in the positive electrode material comprises a lithium cobalt oxide comprising Co and at least one kind of an element M1 selected from the group consisting of Mg, Zr, Ni, Mn, Ti and Al ([0039] – LiNi1/3Co1/3Mn1/3O2).  However the lithium oxide has not been coated with an aluminum oxide of a coating of 5-50nm.
Trevey et al. discloses an active material in which a surface of particles of the positive electrode active material is coated with an Al-containing oxide, wherein the Al-containing oxide has an average coating thickness of 5 nm [0030, 0052].  The aluminum oxide coating shows improved stability compared with uncoated particles[0052].
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the aluminum oxide coating in order to improve the stability of the active material.
As to claim 10, modified Ebisuzaki et al. discloses the battery as described above but does not explicitly teach at the time when the lithium ion secondary battery 
However this limitation is expected or at the very least obvious (given the same test/operation condition)
The reason for expectation is that the same battery as claimed has been rendered obvious (including the active materials, including UC0O2 as an exemplary positive active material (para 0039) and third electrodes), and thus it would be expected to have the same characteristic of having a molar ratio (Li/M) of the Li and the metal M other than Li included in the positive electrode active material is 0.8 to 1.05, when the lithium ion secondary battery is discharged at a discharge current rate of 0.1 C to reach a voltage reaches 2.0V, a molar ratio (Li/M) of the Li and the metal M other than Li included in the positive electrode active material is 0.8 to 1.05.
If it is shown that this characteristic during the specified test/operation condition is not met, any differences would be small, such that obviousness is met. This is because the same battery as claimed has been rendered obvious (including the active materials, including LiCoO2 as an exemplary positive active material (para 0039) and third electrodes), and thus any differences in the molar ratio when a certain discharge method is applied would be small, wherein obviousness is achieved.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is 
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch. 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Hoeschele. 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)) Also see MPEP §2144.05(1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727